DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 1 has been Examiner Amended. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John McGlew on (31903).

The application has been amended as follows: 


CLAIMS:
1. (Examiner Amended) A process for manufacturing muffler for an exhaust system of an internal combustion engine, 
wherein the muffler to be manufactured comprises a muffler housing  with a housing jacket elongated in a direction of a housing longitudinal axis and with at least one housing bottom carried on the housing jacket,
the process comprising the steps of: 
providing the housing jacket with a stop formation in association with the at least one housing bottom to be carried on the housing jacket,
wherein the at least one housing bottom is provided as an outer bottom,
which outer bottom closes a housing interior enclosed by the housing jacket in the direction of the housing longitudinal axis and is provided with at least one opening for receiving an exhaust gas pipe; 
positioning the at least one housing bottom on the housing jacket such that the housing bottom is in [[contract]] contact with the stop formation associated with the at least one housing bottom
fixing the at least one housing bottom,
that is in contact with [[a]] the stop formation,
to the housing jacket; and
fixing an exhaust gas pipe to a housing bottom subsequent to the step of fixing the at least one housing bottom,
that is in contact with [[a]] the stop formation,
to the housing jacket.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726